Citation Nr: 1032815	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches, seizures, blackouts, and blurred 
vision.

2.  Entitlement to service connection for a scar of the left 
temple.

3.  Entitlement to service connection for depression, including 
as secondary to residuals of a head injury.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in Washington, D.C. in October 2008 by the 
undersigned.  A transcript of these proceedings was associated 
with the Veteran's claims file.

Initially, the Veteran was represented by Disabled American 
Veterans.  At the time of his October 2008 hearing before the 
Board, the Veteran appointed a private individual as his 
representative before VA in the appeal.  The Board recognized 
this as a one-time appointment under 38 C.F.R. § 20.605 
(representation on a one-time basis for a particular claim by an 
individual other than an accredited agent, attorney, or service 
organization representative).  Afterwards, in July 2010, the 
Veteran indicated that he wished to represent himself in this 
appeal.

During the October 2008 hearing before the Board, the Veteran 
contended that he had cardiovascular symptoms in service, and 
that these symptoms were the first manifestations of current 
cardiovascular disorders.  However, the Veteran had not presented 
this claim to the agency of original jurisdiction and the claim 
was therefore not before the Board for appellant review.  The 
Veteran was advised to submit the claim to the agency of local 
jurisdiction if he wished to pursue such contention.

In April 2009, the Board reopened the claim of entitlement to 
service connection for residuals of a head injury, to include 
headaches, seizures, blackouts, and blurred vision, and remanded 
that claim, as well as the claim of entitlement to service 
connection for depression, for further development.  This having 
been completed, the case has been returned to the Board for 
further review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A headache disability clearly and unmistakably existed prior 
to service and clearly and unmistakably did not increase in 
severity beyond its normal progression, and the Veteran did not 
sustain residuals of an in-service head injury (other than a 
scar), to include headaches, seizures, blackouts, and blurred 
vision.

2.  The evidence indicates that the Veteran has a scar on the 
left temple as a result of a head injury in service.

3.  The evidence does not demonstrate that the Veteran has a 
currently diagnosed acquired psychiatric disability, to include 
depression, that is causally or etiologically related to the 
Veteran's active military service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Neither a headache disorder nor residuals of an in-service 
head injury, to include headaches, seizures, blackouts, and 
blurred vision, were incurred in or aggravated by active service, 
nor may such conditions be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Left temple scar was incurred in service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303 (2009).

3.  An acquired psychiatric disorder, to include depression, was 
not incurred in or aggravated by active service, nor is such a 
condition shown to be secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that a letter dated in September 2006 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This letter notified the Veteran of the evidence and 
information necessary to substantiate his claims and informed him 
of his and VA's respective responsibilities in obtaining such 
evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, service personnel records, 
and post-service medical treatment records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has also been afforded a VA examination in connection 
with his headache/head injury claim, and a transcript of the 
Veteran's testimony before the Board has been associated with the 
Veteran's claims file.  There is no indication in the record that 
any additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his psychiatric claim.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, the evidence 
contained in the Veteran's claims file does not establish that 
the Veteran has been diagnosed with a psychiatric disorder.  
Absent evidence that indicates that the Veteran has a current 
claimed disability related to symptoms in service, the Board 
finds that a VA examination is not necessary for disposition of 
such claim.  The record is complete and the case is ready for 
review.

II. Service Connection.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In addition, a Veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, Veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."   Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  The word "aggravate" is defined as 
"to make worse."  Webster's II New College Dictionary (1999).  If 
the Board finds that there is clear and unmistakable evidence 
that the Veteran's disability preexisted service, the Board must 
then determine whether there is clear and unmistakable evidence 
that a preexisting disability was not "made worse" or aggravated 
in service such that the presumption of soundness has been 
rebutted.

In this case, the Veteran seeks service connection for residuals 
of a head injury, to include headaches, seizures, blackouts, and 
blurred vision, and depression, including as secondary to 
residuals of a head injury.  

The Veteran's service records indicate that the Veteran was found 
to be normal upon service entry in an August 1984 enlistment 
examination.  In September 1986, the Veteran appeared before a 
Medical Board.  He was noted to have been seen in the Neurology 
Clinic in September 1986 for episodes of loss of consciousness.  
The Veteran reported that, prior to service, he would experience 
episodes of usually right-sided headaches of throbbing quality 
which may have been associated with a feeling of lightheadedness.  
The Veteran also reported that since age 14 he would experience 
episodes of loss of consciousness sometimes with, and sometimes 
without, headaches, and usually preceded by a feeling of 
dizziness.  He indicated that these episodes continued in 
service.  The report noted that the Veteran was involved in an 
altercation with another serviceman in June 1986.  He was noted 
to have been in an argument and allegedly swung at the other man.  
After examination, the Veteran was diagnosed with episodes of 
loss of consciousness, probable syncopal. The opinion of the 
Medical Board was that the physical disability was not incurred 
in or aggravated by a period of active military duty.

In February 1987, the Veteran was again evaluated by Medical 
Board.  The Veteran was noted to have been evaluated in February 
1987 in the Neurology Clinic for episodes of loss of 
consciousness and headaches.  The Veteran was noted to have 
experienced headaches of throbbing quality, usually right-sided, 
but sometimes bitemporally, prior to service.  The Veteran 
reported that, at age 14, he would experience loss of 
consciousness, sometimes with and sometimes without headaches, 
and preceded by dizziness.  Much of the narration of the 
September 1986 Medical Board report was also repeated in this 
February 1987 report.  The Veteran was indicated to have desired 
a second neurologic opinion and was seen for his complaints in 
December 1986.  At this examination, he was then given an 
impression of vascular headaches with some psychogenic element.  
An August 1986 EEG was indicated to have been normal.  A sleep 
deprived EEG was noted to be borderline due to a bifrontal spike 
in slow wave episode, which was not correlated with EEG or eye 
movement activity.  The Veteran was offered medication for what 
was felt to be a probable vascular headache pattern, possibly 
basilar migraine.  A February 1987 CT scan of the head was 
normal.  After examination, the Veteran was diagnosed with 
combined headache syndrome, with probable basilar migraine.  The 
Veteran was felt to be unfit for military service for a condition 
which existed prior to entry, and which was not service 
aggravated.  The report found that the Veteran's physical 
disability was neither incurred in, nor aggravated by, a period 
of active military service.  A Notification to Member of 
Recommended Findings dated in April 1987 indicated that the 
Veteran's diagnosis was combined headache syndrome, with probable 
basilar migraine, not aggravated, not ratable.  Another similar 
recommended finding document dated in May 1987 was that the 
disability was aggravated in the line of duty and evaluated under 
VA codes as 10 percent disabling.  However, that document was not 
signed by the anyone other than the Veteran.  

The Veteran's DD 214 indicates that he was still awaiting the 
final disposition of the Physical Evaluation Board.  A letter 
dated in June 1987 indicates that the Navy Physical Review 
Counsel concluded that the Veteran was physically unfit to 
perform duties, and a 10 percent disability rating was assigned.  
It was stated that he would be separated with severance pay but 
without further disability benefit.  That document does not 
contain any specific finding regarding incurrence or aggravation.  
A letter dated in July 1987 from the Commanding General, Marine 
Corps base, Camp Lejeune, contains essentially the same 
information as the June 1987 letter.  

After service, the Veteran was examined in November 1987.  The 
Veteran reported a history of headaches starting in February 
1986.  He reported that he was in a confrontation with a fellow 
marine and sustained a head injury, specifically a left temporal 
frontal laceration requiring sutures.  After he was treated, the 
Veteran reported subsequent dizziness and lightheadedness.  The 
Veteran reported 8-9 incidents of LOC and reported that he lost 
consciousness in August 1987 while driving, causing a motor 
vehicle accident.  EEG and CT scans were reported to have been 
normal.  Headaches were noted to be localized to site of the 
injury.  He was found to have a well-healed semilunar scar of 
left temple region of approximately 4 cm.  The Veteran was 
diagnosed with post-traumatic headaches and probable seizure 
disorder.  

In May 1992, the Veteran was examined by VA.  He was noted to 
suffer from headaches of vague description.  The physician noted 
that the Veteran's service records noted that he had headaches 
prior to service.  The Veteran's headaches were not found to have 
the characteristics of a real migraine.  The Veteran was noted to 
have had a mild head injury in the Marine Corps in 1986 which 
left him with a barely visible scar in the left temporal area.  
The physician stated that apparently someone hit the Veteran with 
a pipe.  The Veteran was also noted to have been boxing at one 
time and was knocked out.  The workup in the Marine Corps was 
noted to have been entirely normal, with a normal EEG and CT 
scan. The Veteran was noted to have attacks of syncope, but no 
history of real seizures.  After examination, the Veteran was 
diagnosed with tension headaches and vasovagal syncope, cause 
unknown.  The physician noted that the Marine Corps physicians 
felt that there was a strong psychological overlay in the whole 
clinical picture.  This physician stated that he was in full 
agreement with the physicians in the Marine Corps.  A follow up 
EEG indicated a nonspecific abnormality, and a radiology report 
was found to be within normal limits.

The Veteran has also been seen for current complaints of 
headaches and blurred vision.  Neurology examinations dated in 
August 2004 and December 2006 noted the Veteran's complaints, 
including reported traumatic brain injury in 1987 and reported 
chronic left-sided headaches and blurred vision since that time.  
The Veteran was diagnosed with cluster headaches, possibly post-
traumatic. A CT scan dated in April 2004 found no sign of 
intracranial hemorrhage or transcortal infarction.  An April 2007 
MRI of the brain was normal.

The Veteran was also afforded a VA examination dated in December 
2009.  The examiner indicated that the Veteran's claims file had 
been reviewed in connection with the examination. The Veteran was 
noted to have history of headaches that occur approximately every 
three to five days and lasted several hours in duration.  These 
were noted to be characteristically left-sided, left temporal 
area, associated with blurred vision and followed by dizziness.  
The Veteran was indicated to take medication for his condition, 
which he reported really did not help.  The examiner noted that 
the Veteran, in service, reported headaches since age 14 with 
episodes of dizziness and loss of consciousness.  The examiner 
also noted that the Veteran was recanting these episodes, as they 
occurred while boxing.  The examiner indicated that there was an 
in-service assault, where the Veteran was hit in the left side of 
his head.  The Veteran was diagnosed with vertebrobasilar 
migraine headaches.  The examiner then stated that "[b]ased on 
the previous statements in the chart, it is less likely than not 
this occurred in the service, and was likely pre-existed prior to 
him entering in the service.  There was no evidence to suggest 
aggravation of this condition while in the service."

As noted, Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides 
expressly that the term "noted" denotes "[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  See Id at (b)(1).

In cases where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  The Veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See id.  The Board must follow the precedent opinions 
of the General Counsel.  See 38 U.S.C.A. § 7104(c).

In this case, the Veteran is not noted to have had a headache 
disability at service entry.  Therefore, the Board finds that the 
presumption of soundness attaches with respect to this portion of 
the claim.  Thus, the burden is on VA to rebut the presumption by 
clear and unmistakable evidence that headaches with dizziness, 
blurred vision, and possible blackouts, was both pre-existing and 
not aggravated by service.  

Based on the medical evidence set forth above, and based on the 
Veteran's own statements in his service treatment records, the 
Board finds that there is clear and unmistakable evidence that 
the Veteran had a headache condition that preexisted service.  
The service treatment records reflect that the Veteran gave a 
history of having chronic headaches since before entering 
service.  The service medical board concluded that the disability 
existed prior to service.  In addition, the Board also notes that 
the December 2009 VA examiner, who examined the Veteran and his 
claims file in connection with the claim also concluded that the 
Veteran's headache disability likely pre-existed the Veteran's 
entry into the service.  Taking the cumulative effect of all such 
evidence into account, the Board finds that there is clear and 
unmistakable evidence that a headache disorder existed prior to 
service.  

The Board then must determine whether there is clear and 
unmistakable evidence that a preexisting headaches disability was 
not "made worse" or aggravated in service such that the 
presumption of soundness has been rebutted.  In this case, the 
Board finds the opinion of the December 2009 VA examiner, based 
as it was on an examination of the Veteran and his claims file, 
most persuasive.  In this regard, the examiner found that there 
was no evidence to suggest aggravation of this condition while in 
the service.  

In this regard, the Board notes that the Veteran's service 
treatment records and other medical records appear to contain 
contradictory determinations regarding aggravation of a headache 
disability in service.  A Notification to Member of Recommended 
Findings dated in April 1987 indicated that the Veteran's 
diagnosis was combined headache syndrome, with probable basilar 
migraine, not aggravated, not ratable.  A similar Finding dated 
in May 1987 found that the disability was aggravated in the line 
of duty and evaluated under VA codes as 10 percent disabling.  
Both the September 1986 and February 1987 Medical Board reports 
found that the Veteran's diagnosed conditions were not incurred 
or aggravated by active duty service.  However, the November 1987 
VA examination diagnosed the Veteran with post-traumatic 
headaches, indicating an onset in service as a result of the 
reported head injury.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the December 2009 medical opinion, based as it was on an 
examination of the Veteran and the Veteran's claims file, is most 
probative in this case.  The examiner had the benefit of a review 
of the Veteran's service and post-service records in giving the 
requested opinion, including evidence favorable and unfavorable 
to the Veteran's claim.  And after a review and examination of 
the Veteran, the examiner determined that there was no evidence 
of aggravation of a headache disability in service.

In addition, the Board finds that the evidence is against a 
finding that there are residuals, other than a 4 cm well healed 
scar, of the Veteran's reported head injury in service.  The 
medical evidence in this case indicates that the Veteran has a 
small well-healed scar in connection with the injury, but the 
medical evidence does not indicate any other residuals associated 
with this incident.  The Veteran's reported dizziness and blurred 
vision have been medically associated with the Veteran's 
diagnosed headaches.  And headaches have been found to preexist 
service.  The Veteran's most recent medical records do no 
indicate that the Veteran suffers from seizures or blackouts.  
And previous blackouts or episodes of loss of consciousness, as 
noted in the service treatment records, were indicated to have 
been in association with headaches and preexisted the Veteran's 
service.  These were not medically linked to a head injury.  The 
medical evidence in this case does not indicate additional 
current disability as a result of the head injury in service.

Finally, the Veteran claims entitlement to service connection for 
depression, to include as secondary to residuals of an in-service 
head injury.  However, a thorough review of the medical evidence 
contained in the Veteran's claims file does not indicate that the 
Veteran has been diagnosed with any acquired psychiatric 
disorder, to include depression.  And without a currently 
diagnosed disability, service connection cannot be awarded.  

As noted above, the existence of a current disorder is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the United States Court of Appeals for Veterans Claims 
(Court)'s interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim or the grant of the benefit.  Id.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's current headache disability or an acquired psychiatric 
disorder, to include depression.  Even if the service department 
determination did contain a finding that the condition aggravated 
beyond the natural progress of the disease, the Court has held 
that the text of § 3.1(m) does not bind VA to accept such a 
finding.  See Stover v. Mansfield, 21 Vet. App. 485 (2007).

While the Veteran has been diagnosed with a headache condition, 
the medical evidence is against a finding that this condition was 
aggravated in service.  The medical evidence also does not 
indicate that the Veteran has a currently diagnosed psychiatric 
disorder, to include depression. And while the Veteran has been 
found to have a left temple scar as a result of a head injury in 
service, no other residuals of such injury has been found in the 
medical record. 

In this regard, the Board notes that the Veteran has contended on 
his own behalf that he has disabilities related to his military 
service.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).   Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's diagnosed 
headache disorder, and a potential psychiatric disorder, and 
military service to be complex in nature.  See Woehlaert , supra.  
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).   Therefore, as the 
Veteran has only provided his own conclusory statements regarding 
diagnosis, causation and aggravation, the Board finds that the 
Veteran's statements to be of little probative value as he is not 
competent to opine on such complex medical questions.  The Board 
finds that the Veteran's contentions regarding his disorders are 
outweighed by the competent and probative findings of the 
December 2009 VA examiner with respect to the Veteran's claimed 
headaches disorder and residuals of a head injury.  And, as noted 
above, the medical evidence does not indicate a current 
psychiatric diagnosis, to include depression.

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for residuals of a head injury, to include 
headaches, seizures, blackouts, and blurred vision, and for 
depression.  The Board, however, finds that service connection is 
warranted for a left temple scar.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's hereby denied 
claims.


ORDER

Service connection for residuals of a head injury, to include 
headaches, seizures, blackouts, and blurred vision, is denied.

Service connection for left temple scar is granted.

Service connection for an acquired psychiatric disorder, to 
include depression, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


